 In the Matter Of MOSAIC TILE COMPANYandLOCAL 560 UNITEDBRICK &CLAY WORKERSCase No. R-498.-February 7, 1988Clay Products Industry/-Investigation of Representatives:controversy con-cerning representation of employees:refusal by employer to recognize petitioningunion as exclusive representative-UnitAppropriate for Collective Bargaining:all employees except those having the right to hire and fire, office workers, andsalesmen;stipulation,no controversy asto-ElectionOrdered-PetitionDismissed:no representative chosen by employees at election.Mr. Oscar Grossman,for the Board.Mr. F. F. FrazierandMr. William Holliday,of Zanesville, Ohio,for the Company.Mr. C. A. Maxwell,ofZanesville,Ohio, for the Union.Mr. Richard A. Perkins,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn June 24, 1937, Local 560, United- Brick & Clay Workers ofAmerica, herein called the Union, filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Mosaic Tile Company, Zanesville, Ohio, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 21,1937. the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the,Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector' to conduct it and to provide for an appropriate hearing ondue notice.On October 26, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and uponthe Union. Pursuant to the notice, a hearing was held on November10, 1937, at Zanesville, Ohio, before E. G. Smith, the Trial Examiner133 134NATIONAL LABOR RELATIONS BOARDduly designated by the Board.The Board, the Company, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.No motions were made and no objections to the admissionof evidence were raised at the hearing.Upon the entire record in the-case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMosaic Tile Company is an Ohio corporation engaged in the manu-facture and sale of floor and wall tile, with its principal manufactur-ing plant and place of business at Zanesville, Ohio. It also has aplant at Matawan, New Jersey, and maintains sales offices and ware-houses in San Francisco and Los Angeles, California; Chicago, Illi-nois; New York City; and Washington, D. C. Only the Zanesville,Ohio, plant is here involved.The Company uses raw materials such as clay, chemicals, and colordyes, which are obtained, in part, from Maine, Florida,.Kentucky,and New York. The value of raw materials purchased in the periodfrom December 31, 1936 to September 30, 1937, was $350,000. Salesfor the same period amounted to $2,000,000.The Company manufac-tures 15 per cent of the national production in its field, and ships 75per cent of its output out of Ohio by motor and rail.II.THE ORGANIZATION INVOLVEDUnited Brick & Clay Workers of America, Local 560, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership all production employees of the Companyat its Zanesville, Ohio, plant, excluding office workers, salesmen, andsupervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONIn its petition the Union claimed to represent 395 of the 648 work-erswhich it alleged were at that time employed by the Company.At the hearing the Union claimed that at least 404 employees of theCompany were included within its membership.The Union soughtrecognition as the exclusive representative of the employees of theCompany for the purposes of collective bargaining, but the Com-pany refused such recognition in the absence of certification by theBoard.The Company indicated -a willingness to have the Boardconduct an election to determine a representative for bargainingpurposes. DECISIONS AND ORDERS135=,We find that a question has arisen concerning representation ofemployees of the Company at its Zanesville, Ohio, plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON"COMMERCEWe find that the question concerning representation which has,arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing,the Company and the Union stipulated that allemployees of the Company on the pay roll as of June 2, 1937,exceptthose havingthe rightto hire and fire, office workers, and salesmen,.should be eligible to vote at an election.The Company and theUnion thereby indicated that they considered all employees of theCompany, at its Zanesville,Ohio, plant,excluding those having theright tohire and fire, office workers, and salesmen,to constitute anappropriate unit.We find that all employees of the Company at its Zanesville,Ohio,.plant, excluding those havingthe right tohire and fire, office workers,,and salesmen,constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to employees of the.Company the full benefit of their right to self-organization and toycollective bargaining and otherwise effectuate the policies of the Act..VI. THE DETERMINATION OF REPRESENTATIVESAlthough the Union claims that a large majority of the employees,of the Company within the appropriate unit are included withinitsmembership, no application or membership cards were submittedin evidence at the hearing.Nor did the Union seek certificationwithout an election.We find that the question which has arisenconcerning the representation of employees can best be resolved byholding an election by secret ballot.At the hearing the Company and the Union stipulated that in theevent of an election, all employees in the appropriate unit who wereon the pay roll of the Company as of June 2, 1937, should be eligibleto vote.We find this eligibility date satisfactory.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following80535-38-10 136NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commercehas arisenconcerning the repre-sentation of employees of Mosaic Tile Company, Zanesville, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All the employees of the Company at its Zanesville, Ohio, plant,,excluding those having the right to hire and fire, office workers, andsalesmen, constitute a unit appropriate for the purposes of collective-bargaining, within the meaning of Section 9 (b) of the National-Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela--tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, as:amended,IT IS HEREBY DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for collective bargainingwith Mosaic Tile Company, Zanesville, Ohio, an election by secret bal-lot shall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Ninth Region, acting in this matter as agent for the Na--tional Labor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations-Series 1, as amended, among all the em-ployees of Mosaic Tile Company at its Zanesville, Ohio, plant, whowere employed by the Company as of June 2, 1937, excluding thosehaving the right to hire and fire, office workers, and salesmen, and thosewho quit or were ,discharged for cause between such date and the dateof election, to determine whether or not they desire to be representedby United Brick & Clay Workers of America, Local 560, for thepurposes of collective bargaining.[SAME TITLE]SUPPLEMENTALDECISIONANDORDERMarch 12, 1938On February 7, 1938, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election in-the above-entitled case.The Direction of Election provided that an DECISIONS AND ORDERS137election by secret ballot be held among all the employees of MosaicTile Company, herein called the Company, at its Zanesville, Ohio,plant, who were employed by the Company as of June 2, 1937, ex-cluding those having the right to hire and fire, office workers, andsalesmen, and those who quit or were discharged for cause betweensuch date and the date of election, to determine whether or not theydesired to be represented by United Brick & Clay Workers of Amer-ica, Local 560, for the purposes of collective bargaining.Pursuant to the Direction, an election by secret ballot was conductedon February 18, 1938, at Zanesville, Ohio, under the direction andsupervision of the Regional Director for the Ninth Region (Cincin-nati, Ohio).On February 21, 1938, the Regional Director issued andserved upon the parties an Intermediate Report on the ballot.Noexceptions to the Intermediate Report have been filed by either ofthe parties.As to the results of the balloting, the Regional Director reportedas follows:Total number alleged eligible voters_________________________ 724Total number votes cast____________________________________595Total number unchallenged ballots for Local 560_____________156Total number of unchallengedballots againstLocal560 -------- 435Total number of challenged ballots___________________________4Totalnumber blankballots_________________________________0Total number void ballots___________________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in theappropriate unit.We shall accordingly dismiss the petition forinvestigation and certification filed by the Union.ORDERPursuant to Article III, Sections 8 and 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, it is or-dered that the petition filed by United Brick & Clay Workers ofAmerica, Local 560, for investigation and certification of representa-tives of employees of Mosaic Tile Company, Zanesville, Ohio, be, andit hereby is, dismissed.